     Case 1:20-cv-01383-NONE-BAM Document 6 Filed 12/07/20 Page 1 of 3



 1   SUSAN K. HATMAKER 172543
     RACHELLE TAYLOR GOLEN 295385
 2   HATMAKER LAW GROUP
     A Professional Corporation
 3   7522 N. Colonial Avenue, Suite 105
     Fresno, California 93711
 4   Telephone: (559) 374-0077
     Facsimile: (559) 374-0078
 5
     ATTORNEYS FOR Defendant:
 6   5561 SULTANA, LLC
 7
                                  UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9

10                                                  * * *
11    GEORGE AVALOS, an individual           )              NO. 1:20-cv-01383-NONE-BAM
                                             )
12
              Plaintiff,                     )              DEFENDANT,    5561    SULTANA,
13                                           )              LLC’S, NOTICE OF MOTION AND
      vs.                                    )              MOTION TO DISMISS UNDER
14                                           )              F.R.C.P. RULE 12(b)(6) AS TO
      5561 SULTANA, LLC a California )                      PLAINTIFF’S COMPLAINT
15    limited liability company; and DOES 1- )
      10, inclusive                          )              Date:      January 8, 2021
16
                                             )              Time:      9:00 a.m.
17            Defendants.                    )              Courtroom: 8, 6th Floor
                                             )
18                                           )              Judge: Magistrate Barbara A. McAuliffe
                                             )
19                                           )
20                                           )
                                             )
21                                           )
                                             )
22

23          PLEASE TAKE NOTICE that, on January 8, 2021, at 9:00 a.m, before Magistrate

24   Barbara A. McAuliffe, Defendant, 5561 SULTANA, LLC (hereinafter “Defendant”), will move

25   for a Motion to Dismiss Plaintiff’s Complaint pursuant to Federal Rule of Civil Procedure

26   12(b)(6) because a facial reading of Plaintiff’s Complaint fails to state a claim for which relief

27   can be granted because Plaintiff has failed to allege any facts that ties the alleged barrier(s)

28   encountered to any particular disability that he allegedly suffers.

                                                       1
                                        NOTICE OF MOTION TO DISMISS
     Case 1:20-cv-01383-NONE-BAM Document 6 Filed 12/07/20 Page 2 of 3



 1          As Plaintiff is a serial litigant and should have a reasonable grasp of the applicable

 2   pleading requirements as well as the law under the Americans with Disabilities Act and the

 3   California Unruh Civil Rights Act and has filed the Complaint without good faith, Defendant

 4   further requests that should this Motion be granted, it be awarded prevailing party attorneys’

 5   fees pursuant to 28 U.S.C. § 1927 and/or 42 U.S.C. § 12205. (Peters v. Winco Foods, Inc. (Cal.

 6   E.D. 2004) 320 F.Supp.2d 1035.)

 7          The grounds for this Motion are set forth in: 1) this Notice of Motion and Motion; 2) the

 8   Memorandum of Points and Authorities in support of this Motion; 3) the Request for Judicial

 9   Notice; and 4) all Exhibits thereto.

10   DATED: December 7, 2020                      HATMAKER LAW GROUP
11
                                                  By_ /s/ Rachelle Taylor Golden__________
12                                                       RACHELLE TAYLOR GOLDEN
                                                         Attorney for Defendant,
13                                                       5561 SULTANA LLC

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     2
                                        NOTICE OF MOTION TO DISMISS
     Case 1:20-cv-01383-NONE-BAM Document 6 Filed 12/07/20 Page 3 of 3


                                         PROOF OF SERVICE
 1          I am employed in the County of Fresno, California; I am over the age of eighteen years
     and not a party to the within cause; my business address is: 7522 N. Colonial Avenue, Fresno,
 2
     CA 93711.
 3          On December 7, 2020, I served the foregoing document(s) described as:

 4      DEFENDANT, 5561 SULTANA, LLC’S, NOTICE OF MOTION AND MOTION TO
                        DISMISS UNDER F.R.C.P. RULE 12(b)(6)
 5
     on all interested parties in this action by placing a true copy thereof enclosed in sealed
 6
     envelopes addressed as follows:
 7
     MANNING LAW, APC
 8   Joseph R. Manning, Jr.
     20062 SW Birch Street, Ste. 200
 9   Newport Beach, CA 92660
     Ph: (949) 200-8755
10
     Email:
11   DisabilityRights@manninglawoffice.com
     Attorneys for Plaintiff, George Avalos
12
            (By U.S. Mail) I caused each envelope, with postage fully prepaid, to be placed in the
13   designated area for outgoing mail in accordance with this office's practice, whereby mail is
14   deposited in a U.S. mailbox in the City of Fresno, California after the close of the day's
     business.
15
             (By Facsimile) I caused this document to be delivered via facsimile to the numbers set
16   forth below.
17     X      (By Electronic Service) - I caused a true and correct copy of the document(s) described
18   above to be uploaded to the Court approved case management system, and served electronically
     to all parties listed above.
19
            I declare under penalty of perjury under the law of the State of California that the
20   foregoing is true and correct. Executed on December 7, 2020, at Fresno, California.
21
                                                 By:     /s/ Rachelle Taylor Golden
22                                                       RACHELLE TAYLOR GOLDEN

23

24

25

26

27

28
